Citation Nr: 1546964	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a lumbosacral spine disability.

3.  Entitlement to an increased rating for hypertension.

4.  Entitlement to an increased rating for a right lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal and entitlement to service connection for PTSD were remanded for additional development in February 2014.  An April 2015 rating decision established service connection for PTSD and the appeal as to that matter was fully resolved.


FINDING OF FACT

On May 19, 2015, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an October 2015 correspondence, the representative requested that the appeal be withdrawn at the request of the Veteran.  Therefore, the appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


